Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Applicant has amended the claims, so that no limitations can now be interpreted as limitations under 35 U.S.C. 112(f).
Applicant’s amendment to claims 1, 18, and 19 and the addition of new claim 20, incorporate subject matter which the Examiner previously indicated as allowable.  After an updated search, these amendment appear to overcome the prior art of record.

Reasons for Allowance
Claims 1-4, 6-14, and 16-20 (renumbered claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, and 19, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a first overflow path formed in a lower portion of a gate electrode of the first transmission transistor, the first overflow path transmitting a charge leaked from the photoelectric converter to the first memory; and a second overflow path formed in a lower portion of a gate electrode of the discharge transistor, the second overflow path discharging the charge leaked from the photoelectric converter; in combination with the other elements of the claim.
As for claim 20, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the first transmitting unit includes a second transmission transistor and a third transmission transistor, the second transmission transistor is formed between the photoelectric converter and the memory, and the third transmission transistor is formed on the memory; in combination with the other elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 19, 2021